DETAILED ACTION
Applicant’s amendments and remarks, filed August 23, 2022, is fully acknowledged by the Examiner. Currently, claims 1-14 and 21-22 are pending with claims 21 and 22 newly added, claims 15-20 cancelled, and claims 1, 2, 4, 5, 7, 9, 10 and 12 amended. The following is a complete response to the August 23, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 2, 7-10, 21 and 22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Scheuermann et al. (US Pat. Pub. 2013/0165764 A1).
Regarding claim 1, Scheuermann provides for a system, comprising: an elongated shaft including a distal portion and being configured to locate the distal portion within or at least proximate to a lumen of a human (see figure 1 with the shaft at 106 with the portion at 102 being configured to be located within a lumen of a lumen), a treatment assembly coupled to the elongated shaft (element at 102) and including: a neuromodulation element configured to deliver a therapeutic energy (114; see figure 2), and one or more transducers configured to emit diagnostic energy toward tissue of the lumen and detect a return energy associated with the diagnostic energy (112a and 112b), an indicator configured to notify a user of a position of the treatment assembly (see [0049] with the indicator at 116), and a controller operably coupled to the one or more transducers and being configured to: determine whether the treatment assembly is within a relative distance of a target nerve when the treatment assembly is positioned within the lumen (controller 118 functioning as in [0052] and [0059] to determine the distance to the target nerve tissue), and cause the indicator to notify the user to reposition the treatment assembly or to begin energy delivery based on the relative distance (see [0059] and [0062]-[0064] to provide for the focusing of the energy at the target nerve and the delivery of energy at the focus point).
Regarding claim 2, Scheuermann provides that the one or more transducers include an emitter configured to emit the diagnostic energy and a detector configured to detect the return energy associated with the diagnostic energy (with each of 112a/b being for both emitting and receiving).  
Regarding claim 7, Scheuermann provides that the controller is configured to determine whether the treatment assembly is within the relative distance of the target nerve based on one or more parameters of the detected return energy (via detecting at least one of the intensity of the return signal as in [0058]).  
Regarding claim 8, Scheuermann provides that the one or more parameters of the detected return energy includes a detection time or a signal amplitude of the detected return energy (See [0058] with the signal amplitude as provided by the intensity of the return signal).
Regarding claim 21, Scheuermann provides that the controller is configured to determine whether the treatment assembly is within the relative distance of the target nerve based on one or more of a frequency or a signal amplitude of the detected return energy (See [0058] with the signal amplitude as provided by the intensity of the return signal) .  
Regarding claim 9, Scheuermann provides for a system comprising an elongated shaft including a distal portion and being configured to locate the distal portion within or at least proximate to a lumen of a human (see figure 1 with the shaft at 106 with the portion at 102 being configured to be located within a lumen of a lumen), a treatment assembly coupled to the elongated shaft (element at 102) and including a neuromodulation element configured to deliver a therapeutic energy (114), an emitter configured to emit diagnostic energy toward tissue of the lumen (112a), and a detector configured to detect a return energy associated with the diagnostic energy (112b), an indicator that is configured to notify a user of a position of the treatment assembly (see [0049] with the indicator at 116), and a controller operably coupled to the emitter and the detector and being configured to: determine a wall proximity of a portion of the treatment assembly to a target nerve when the treatment assembly is positioned within the lumen (controller 118 functioning as in [0052] and [0059] to determine the distance to the target nerve tissue) and cause the indicator to notify a user to reposition the treatment assembly or to begin energy delivery based on the wall proximity (see [0059] and [0062]-[0064] to provide for the focusing of the energy at the target nerve and the delivery of energy at the focus point).  
Regarding claim 10, Scheuermann provides that the controller is configured to determine the proximity of the portion of the treatment assembly to the wall of the target nerve based on one or more parameters of the detected return energy that includes at least one of a detection time or an amplitude (See [0058] with the signal amplitude as provided by the intensity of the return signal).  
Regarding claim 22, Scheuermann provides that the controller is configured to determine whether the treatment assembly is within the relative distance of the target nerve based on one or more of a frequency or a signal amplitude of the detected return energy (See [0058] with the signal amplitude as provided by the intensity of the return signal).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-14, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suorsa et al. (US Pat. No. 6,206,831 B1) further in view of Scheuermann et al. (US Pat. Pub. 2013/0165764 A1) and Beard (“Biomedical photoacoustic imaging”).
Regarding claim 1, Suorsa provides for a system (See figure 1), comprising: an elongated shaft including a distal portion and being configured to locate the distal portion within or at least proximate to a lumen of a human (shaft 12 being configured to place the distal end at 10 within/proximate a lumen), a treatment assembly coupled to the elongated shaft (element at 12, see figure 2) and including: a neuromodulation element configured to deliver a therapeutic energy (see figures 2/3 with an element at 24), and one or more transducers configured to emit diagnostic energy toward tissue of the lumen and detect a return energy associated with the diagnostic energy (one or more of 28), an indicator configured to notify a user of a position of the treatment assembly (one of the red light or green light as in col. 8; 10-18 functioning to indicate if the element is in or out of contact with the tissue), and a controller (controller 23) operably coupled to the one or more transducers and being configured to: determine whether the treatment assembly is within a relative distance of a wall of the lumen (see col. 7; 35-53), and cause the indicator to notify the user to reposition the treatment assembly or to begin energy delivery based on the relative distance (see col. 8;10-18).  
While Suorsa provides for the detection of the distance to a wall of a lumen, Suorsa fails to provide that the distance is to a target nerve when the treatment assembly is positioned within the lumen. Scheuermann provide for an exemplary device that utilizes ultrasound detectors to provide of the determination of a distance to a target nerve when the device is placed within the lumen of a human. While the detection is based on ultrasound in Scheuermann, Scheuermann fails to provide that is photoacoustic imaging utilizes emitted ultrasound. Beard discloses similarities either photoacoustic imaging and ultrasound based imaging in the human body (see page 603 discussing both photoacoustic imaging and ultrasound imaging). 
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the nerve distance detection of Scheuermann with the ultrasound imaging of Suorsa in view of the teaching of Beard to provide for a manner of detection of the wall of the lumen as well as important structures near an area of ablation. Such would allow the controller to determine if treatment is safe based on the local anatomy detected.
Regarding claim 2, Suorsa provides that the one or more transducers include an emitter configured to emit the diagnostic energy and a detector configured to detect the return energy associated with the diagnostic energy see col. 7; 26-53 discusses the transducers 28 to both emit and detect energy therefore including an emitter and a detector).  
Regarding claim 3, Suorsa provides that the controller is configured to: determine a detection time that is based on a difference in time between when the diagnostic energy is emitted and the return energy is detected; and compare the detection time to a baseline detection time (see col. 7; 26-53 discussing the “measuring the time response” and the baseline being a “large amplitude waveform”).  
Regarding claim 4, Suorsa, in view of the combination with Scheuermann and Beard above, provides that the controller is configured to determine whether the treatment assembly is within the relative distance of the wall of the lumen based on the comparison (see again col. 7;26-53 discussing the distance determination).  
Regarding claim 5, Suorsa, in view of the combination with Scheuermann and Beard above, provides for the configuration to cause the indicator to notify the user to reposition the treatment assembly or to begin energy delivery based on the relative distance (See col. 8; 10-33 providing for the red/green indicator providing for a contact/not contact indication that allows the user to know what to do next), the controller is configured to: cause the indicator to notify the user that the treatment assembly is within a sufficient distance of the target nerve and to begin energy delivery when the detection time is within a pre-determined range (via the lighting of the green light), and cause the indicator to notify the user the treatment assembly is not within the sufficient distance of the target nerve and to reposition the treatment assembly when the detection time is not within the pre- determine range (via the lighting of the red light).  
Regarding claim 6, Suorsa provides that the emitted diagnostic energy is ultrasound energy (via the ultrasound energy from transducers 28).  
Regarding claim 7, Suorsa, in view of the combination with Scheuermann and Beard above, provides that the controller is configured to determine whether the treatment assembly is within the relative distance of the wall of the lumen based on one or more parameters of the detected return energy (see col. 7; 26-53 with the use of the return energy including its time).  
Regarding claim 8, Suorsa provides that the one or more parameters of the detected return energy includes a detection time or a signal amplitude of the detected return energy (detection time as in col. 7; 26-53).  
Regarding claim 21, Suorsa, , in view of the combination with Scheuermann and Beard above, provides that the controller is configured to determine whether the treatment assembly is within the relative distance of the target nerve based on one or more of a frequency of a signal amplitude of the detected return energy (amplitude as in col. 7; 26-53).
Regarding claim 9, Suorsa provides for a system (See figure 1), comprising: an elongated shaft including a distal portion and being configured to locate the distal portion within or at least proximate to a lumen of a human (shaft 12 being configured to place the distal end at 10 within/proximate a lumen), a treatment assembly coupled to the elongated shaft (element at 12, see figure 2) and including: a neuromodulation element configured to deliver a therapeutic energy (see figures 2/3 with an element at 24), an emitter configured to emit diagnostic energy toward tissue of the lumen (a first one of 28), and a detector configured to detect a return energy associated with the diagnostic energy (a second one of 28), an indicator that is configured to notify a user of a position of the treatment assembly (one of the red or green light as in col. 8; 10-18), and-42- 4851-6714-6672Ref. No. C00003260US01CON74726-02017a controller (controller 23) operably coupled to the emitter and the detector and being configured to: determine a wall proximity of a portion of the treatment assembly to a wall of the lumen (see col. 7; 35-53), and cause the indicator to notify the user to reposition the treatment assembly or to begin energy delivery based on the relative distance (see col. 8;10-18).  
While Suorsa provides for the detection of the distance to a wall of a lumen, Suorsa fails to provide that the distance is to a target nerve when the treatment assembly is positioned within the lumen. Scheuermann provide for an exemplary device that utilizes ultrasound detectors to provide of the determination of a distance to a target nerve when the device is placed within the lumen of a human. While the detection is based on ultrasound in Scheuermann, Scheuermann fails to provide that is photoacoustic imaging utilizes emitted ultrasound. Beard discloses similarities either photoacoustic imaging and ultrasound based imaging in the human body (see page 603 discussing both photoacoustic imaging and ultrasound imaging). 
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the nerve distance detection of Scheuermann with the ultrasound imaging of Suorsa in view of the teaching of Beard to provide for a manner of detection of the wall of the lumen as well as important structures near an area of ablation. Such would allow the controller to determine if treatment is safe based on the local anatomy detected.
Regarding claim 10, Suorsa, in view of the combination with Scheuermann and Beard above, provides that the controller is configured to determine the proximity of the portion of the treatment assembly to the target nerve based on one or more parameters of the detected return energy that includes at least one of a detection time or an amplitude (detection time as in col. 7; 26-53).  
Regarding claim 11, Suorsa, in view of the combination with Scheuermann and Beard above, provides that the controller is configured to: determine a detection time that is based on a difference in time between when the diagnostic energy is emitted and when the return energy is detected; and compare the detection time to a baseline detection time see col. 7; 26-53 discussing the “measuring the time response” and the baseline being a “large amplitude waveform”).  
Regarding claim 12, Suorsa, in view of the combination with Scheuermann and Beard above, provides that the controller is configured to determine the proximity of the portion of the treatment assembly to the target nerve is based on the comparison (see again col. 7;26-53 discussing the distance determination).  
Regarding claim 13, Suorsa provides that the emitted diagnostic energy is ultrasound energy (via the ultrasound transducers at 28).  
Regarding claim 14, Suorsa provides that the neuromodulation element includes an array having a plurality of ablation electrodes (multiples ones of 24  for an array of electrodes) and the indicator includes a user interface (red/green lights provide an interface that the user at least visually interacts with).
Regarding claim 22, Suorsa, , in view of the combination with Scheuermann and Beard above, provides that the controller is configured to determine whether the treatment assembly is within the relative distance of the target nerve based on one or more of a frequency of a signal amplitude of the detected return energy (amplitude as in col. 7; 26-53).
Response to Arguments
Applicant’s arguments, see pages 6 and 7 of the Remarks filed August 23, 2022, with respect to the rejection of claims 1-14 under 35 U.S.C. 102 as anticipated by Suorsa have been fully considered and are persuasive. Specifically, Suorsa is not particularly concerned with determining “a relative distance of a target nerve when the treatment assembly is positioned within the lumen”. That is, while the controller 23 was previously relied upon by the Examiner as the claimed controller with the disclosure in col. 7; 35-53 being relied upon to teach the use of tissue reflections in response to the emission of a wave from at least one ultrasonic transducer 28 to provide for the indication of the distance from the transducer to tissue, this distance indication is, however, utilized for tissue wall contact indication (see col. 8; 10-18).  Therefore, the rejection has been withdrawn.  However, upon further consideration, the following new grounds of rejection have been set forth in the action above:
Claims 1, 2, 7-10, 21 and 22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Scheuermann et al. (US Pat. Pub. 2013/0165764 A1).
Claims 1-14, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suorsa et al. (US Pat. No. 6,206,831 B1) further in view of Scheuermann et al. (US Pat. Pub. 2013/0165764 A1) and Beard (“Biomedical photoacoustic imaging”).
With respect to the newly proffered rejections under 35 U.S.C. 102 based on the Scheuermann reference, the Examiner is of the position that the imaging and distance detection described therein readily provides for a proper anticipatory reference over a number of the pending claims. Further, the Examiner believes that the citation of Scheuermann and Beard in combination with Suorsa readily cures the above noted deficiencies in the Suorsa reference alone.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794